Citation Nr: 0824230	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected post-operative scarring near the left 
ear.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-operative scarring near 
the right ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1998 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran was scheduled to appear for 
a Travel Board hearing in June 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

The July 2004 rating decision that is the subject of this 
appeal granted service connection for a scar superior and 
anterior to the left ear, and a scar superior and anterior to 
the right ear, and assigned noncompensable evaluations for 
each disability.  In a December 2005 rating decision, after 
the veteran submitted his notice of disagreement, the RO 
granted one compensable rating of 10 percent for 
post-operative scarring near each ear but did not specify to 
which scar this increased rating applied.  The Board has 
assigned the 10 percent initial disability rating to the 
right ear scar, and has characterized the issues as shown 
above.

The veteran perfected his appeal subsequent to the December 
2005 rating decision.  Therefore, the veteran's increased 
(compensable) rating issues remain on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).


FINDINGS OF FACT

1.  The veteran's left ear scar is at least one-quarter inch 
(0.6 centimeters) wide at the widest part but is not five or 
more inches in length, elevated, depressed, adherent to 
underlying tissue, hypo- or hyper-pigmented, indurated and 
inflexible in an area exceeding six square inches, or 
abnormal in texture in an area exceeding six square inches 
and has no missing underlying soft tissue or visible or 
palpable tissue loss or gross distortion or asymmetry of a 
feature or paired set of features.

2.  The veteran's right ear scar is at least one-quarter inch 
(0.6 centimeters) wide at the widest part, but is not five or 
more inches in length, elevated, depressed, adherent to 
underlying tissue, hypo- or hyper-pigmented, indurated and 
inflexible in an area exceeding six square inches, or 
abnormal in texture in an area exceeding six square inches 
and has no underlying soft tissue is missing or visible or 
palpable tissue loss or gross distortion or asymmetry of a 
feature or paired set of features.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent for post-operative scarring near the left ear have 
been met for the entire period of the claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800 
(2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for post-operative scarring near the right ear 
have not been met for the entire period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for scars superior and anterior to the left and right ears.  
Although it appears that adequate notice was provided to the 
veteran in April 2004, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions (such as the 
disability rating assigned), the claim has been substantiated 
and there is no prejudice due to inadequate (or no) notice.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal 
Circuit has also held that once the underlying service 
connection claim is granted there is no duty to provide 
notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service, and post-service, medical 
records and lay statements have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  He was also accorded a relevant 
VA examination.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Higher Initial Rating for Scars

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

According to the applicable diagnostic code, disfigurement of 
the head, face, or neck with one characteristic of 
disfigurement of the head, face, or neck is rated 10 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007). 

Note (1) to Diagnostic Code 7800 provides that the eight 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: (1) a scar that is five or more 
inches (13 or more centimeters) in length; (2) a scar that is 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part; (3) the surface contour of the scar is elevated 
or depressed on palpation; (4) the scar is adherent to 
underlying tissue; (5) the skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 square 
centimeters); (6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); (7) the underlying soft 
tissue is missing in an area exceeding six square inches (39 
square centimeters); and (8) the skin is indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  

The veteran underwent a VA examination (performed by QTC 
Medical Services, Inc.) in May 2004.  He reported that his 
scars caused numbness and itching, that his ears are uneven, 
that wearing eyeglasses causes discomfort, and that he is 
unable to keep eyeglasses on in the proper position.  The 
examiner noted level scars at the area superior to and 
anterior to both ears.  Each scar measured approximately five 
centimeters in length and one centimeter in width.  The 
examiner noted that the scars were tender, and had abnormal 
texture of less than six square inches, but demonstrated no 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hypo- or hyper-pigmentation, or limitation of 
motion.  He also stated that the scars resulted in slightly 
asymmetric ears.  

The veteran's bilateral ear scars are wider than 0.6 
centimeters, therefore meeting the criteria for one 
characteristic of disfigurement.  However, the Board finds 
that the veteran's scars do not meet the criteria for any 
other characteristics of disfigurement, as they are not five 
or more inches in length, elevated, depressed, adherent to 
underlying tissue, hypo- or hyper-pigmented, or indurated and 
inflexible in an area exceeding six square inches, the 
texture is not abnormal in an area exceeding six square 
inches, and no underlying soft tissue is missing.  Further, 
the examiner at the May 2004 examination stated that the 
veteran's scars resulted in slightly asymmetric ears.  
Therefore, the veteran's scars have not resulted in gross 
distortion or asymmetry of a feature or paired set of 
features.

This medical examination demonstrates no more than one 
characteristic of disfigurement and no visible or palpable 
tissue loss or gross distortion or asymmetry of one feature 
or paired set of features.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  Outpatient treatment records received during the 
current appeal do not conflict with these examination 
findings.  

Based on such evidence, the criteria for a 10 percent 
disability rating for the veteran's left ear scar have been 
met for the entire period of the claim.  The Board further 
finds that the veteran's scar of the left ear does not 
warrant (at any time during the applicable period) an initial 
disability rating in excess of the 10 percent evaluation 
assigned by this decision.  Similarly, the criteria for an 
initial disability rating in excess of 10 percent for the 
veteran's scar superior and anterior to his right ear have 
not been met for the entire period of the claim.  

Finally, the veteran has not been hospitalized for his 
scarring disability, nor has there been any indication that 
his ear scars have prevented him from working.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  As such, the Board finds that a referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).  


ORDER

An initial disability rating of 10 percent for scar superior 
and anterior to the left ear is granted.

An initial disability rating in excess of 10 percent for scar 
superior and anterior to the right ear is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


